    Case: 1:18-cv-04678 Document #: 100 Filed: 04/28/21 Page 1 of 6 PageID #:682




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

NIKKI PARHAM, individually and on behalf )
of her minor child, B.M.,                )
                                         )
        Plaintiffs,                      ) Case No. 1:18-cv-04678
v.                                       )
                                         ) District Court Judge Charles R. Norgle, Jr.
LAKEVIEW LOAN SERVICING, LLC , )
CENLAR         FSB,    FIVE BROTHERS ) Magistrate Judge M. David Weisman
MORTGAGE SERVICES COMPANY, and )
MASTERBUILT CONSTRUCTION, INC.           )
     Defendants.
  DEFENDANT CENLAR FSB’S MOTION FOR LEAVE TO FILE CROSS-CLAIM
AGAINST DEFENDANT FIVE BROTHERS MORTGAGE COMPANY SERVICES AND
                         SECURING, INC.

       Defendant, Cenlar FSB (“Cenlar”), by its undersigned counsel, pursuant to Federal Rules

of Civil Procedure 13 and 15, moves for leave to file a cross-claim against defendant Five

Brothers Mortgage Company Services and Securing, Inc., d/b/a Five Brother Mortgage Services

Company (“Five Brothers”), and states as follows:

Procedural History

       1.      Plaintiffs commenced this action on July 6, 2018, at which time there were two

defendants, Cenlar and Lakeview Loan Servicing, LLC (“Lakeview”).

       2.      Cenlar and Lakeview filed their answer and affirmative defenses on September

21, 2018.

       3.      By order dated December 12, 2018, the Court ordered the parties to file briefs

concerning the applicability or non-applicability of the Rooker-Feldman doctrine. Dkt. 18. The

parties filed their briefs in accordance with the briefing schedule set by the Court, each taking the

position that the doctrine did not apply. See Dkt. 19 and 23.




                                                                                    1011352\308000441.v1
    Case: 1:18-cv-04678 Document #: 100 Filed: 04/28/21 Page 2 of 6 PageID #:683




       4.      By order dated September 11, 2019, the Court found that the Rooker-Feldman

doctrine did not apply to Plaintiffs’ claims and allegations. Dkt. 32.

       5.      The Court ordered the parties to submit a joint discovery plan, which the parties

filed on October 8, 2019. Dkt. 33.

       6.      By order dated December 4, 2019, the Court approved the proposed discovery

plan, pursuant to which fact discovery would remain open through June 1, 2020. Dkt. 34. The

proposed discovery plan approved by the Court did not contain a deadline for amendment of

pleadings or joinder of additional parties. Id.

       7.      However, on February 10, 2020, Plaintiffs moved to amend the complaint in order

to add as defendants Five Brothers and Masterbuilt (Dkt. 38), which motion the Court granted on

February 20, 2020. Dkt. 44.

       8.      Plaintiffs filed their amended complaint on March 5, 2020. Dkt. 45.

       9.      Masterbuilt appeared through counsel on May 26, 2020. Dkt. 54. Five Brothers

appeared through counsel on May 29, 2020. Dkt. 64.

       10.     Five Brothers and Masterbuilt moved to dismiss the amended complaint, which

motions the Court denied by order dated February 25, 2021. Dkt. 95.

       11.     Masterbuilt filed its answer to the amended complaint on April 8. 2021. Dkt. 99.

Five Brothers has not yet filed an answer to those counts of the amended complaint that it moved

to dismiss.

       12.     By order dated March 26, 2021, the Court ordered the parties to file a joint status

report by May 14, 2021. Dkt. 98.




                                                  2
      Case: 1:18-cv-04678 Document #: 100 Filed: 04/28/21 Page 3 of 6 PageID #:684




Nature of the Case

        13.    Plaintiff Nikki Parham is or was the owner of a residence located in Chicago,

Illinois (the “Property”). Plaintiff “BM” is her minor son, who also resided at the Property.

        14.    Cenlar previously serviced Parham’s mortgage loan on the Property under an

agreement with Lakeview.

        15.    A foreclosure judgment was entered against Nikki Parham and a judicial sale of

the Property was scheduled for July 28, 2017.

        16.    Plaintiffs allege that, on July 7, 2017, when Plaintiffs remained in possession of

the Property and while Parham’s son was present at the Property, Masterbuilt, a property

preservation subcontractor of Five Brothers, broke into the Property through the rear door,

installed a padlock, and walked through the house to confirm occupancy. Amended Complaint,

¶¶ 14-79, Dkt. 45.

        17.    Based on these allegations, Plaintiffs assert the following claims in their amended

complaint: Count I for breach of contract against Lakeshore; Count II for trespass against all four

defendants; Count III for violation of the Illinois Consumer Fraud Act against all four

defendants; Count IV for violation of the Fair Debt Collection Practices Act against Cenlar and

Lakeview, 1 Count V for intrusion upon seclusion against all four defendants; Count VI for

intentional infliction of emotional distress against all four defendants; Count VII for conversion

against Five Brothers and Masterbuilt; and Count VIII for negligence against Five Brothers and

Masterbuilt. Counts I and II are brought by Nikki Parham only, while the remaining six counts

are brought on behalf of both Nikki Parham and her son. Amended Complaint, ¶¶ 93-179, Dkt.

45.


1
 Plaintiffs voluntarily withdrew the FDCPA claim as against Five Brothers and Masterbuilt
because neither was a debt collector. See Dkt. 95.


                                                3
    Case: 1:18-cv-04678 Document #: 100 Filed: 04/28/21 Page 4 of 6 PageID #:685




Proposed Cross-claims

       18.     Cenlar engaged Five Brothers as an independent contractor to perform an outside

occupancy check of the Property, and if the Property was found to be vacant and the vacancy

could be confirmed through a neighbor, to secure the Property as necessary.

       19.     Five Brothers subcontracted this work to Masterbuilt.

       20.     Pursuant to the terms of the contract between Cenlar and Five Brothers, Five

Brothers agreed to indemnify and hold harmless Cenlar against a loss arising from or in any way

connected with, among other things, negligent wrongful acts or misconduct by Five Brothers or

its subcontractors, any claims or actions brought by a third party alleging damage or injury to the

property or person arising out of an act or omission by Five Brothers, or any mistakes by Five

Brothers relating to performance of the services. Each of these grounds “shall extend to any and

all alleged acts or omissions (whether willful, intentional, negligent, or grossly negligent)

committed by Five Brothers, its agents, employees, subcontractors, or independent contractors,

while performing services for Customer.”

       21.     Cenlar seeks leave to file a cross-claim for express indemnification against Five

Brothers. The proposed cross-claim is attached as Exhibit A.

Legal Discussion

       22.     Rule 13(g) permits a party to file a cross-claim against a co-party arising out of

the transaction or occurrence that is the subject matter of the original action, Fed.R.Civ.P. 13(g),

and should be liberally construed. Blair v. Cleveland Twist Drill Co., 197 F.2d 842, 845 (7th Cir.

1952). Cross-claims prevent the “circuity of action and [dispose] of the entire subject matter

arising from one set of facts in one action, thus administering complete and even handed justice

expeditiously and economically.” Id. Leave to file a cross-claim is to be freely given when




                                                 4
    Case: 1:18-cv-04678 Document #: 100 Filed: 04/28/21 Page 5 of 6 PageID #:686




justice so requires, and is brought pursuant to Fed. R. Civ. P. 15(a). Ash v. Theros Int'l Gaming,

Inc., 2001 U.S. Dist. LEXIS 10952, 2001 WL 869621, at *5-6 (N.D. Ill. Aug. 1, 2001) (granting

motion for leave to add crossclaims for indemnity). The granting of such a motion is

inappropriate only in circumstances of undue delay, bad faith or dilatory motive, repeated failure

to cure deficiencies, undue prejudice, or futility of the amendment. Tragarz v. Keene Corp., 980

F.2d 411, 431 (7th Cir. 1993) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). If the

underlying facts are a proper subject of relief, the plaintiff should have the “opportunity to test

his claim on the merits.” Foman, 371 U.S. at 182.

         23.   Here, there is no undue delay, bad faith, or dilatory motive. A case management

order has not been entered since Five Brothers and Masterbuilt were added to the case, and even

the original case management order did not have a deadline for amendments or joinder. The

Court recently ordered the parties to file their first joint status report since the filing of the

amended complaint. That joint status report is due by May 14, 2021. Masterbuilt has been at

issue with Plaintiffs only since April 8, 2021. Dkt. 99. Five Brothers is still not at issue with

Plaintiffs. No depositions have been taken. The case will not be delayed if Cenlar is permitted to

file its proposed cross-claim because the discovery that Cenlar needs to establish its proposed

cross-claim concerns the same facts that underlie Plaintiffs’ claims. “A court will generally

grant leave to amend, even if discovery is substantially completed, if the discovery has

adequately covered the subject matter of the amendment.” Stephenson v. Hartford Life &

Annuity Ins. Co., 2006 U.S. Dist. LEXIS 60696, 2006 WL 2349931, at *36-37 (N.D. Ill. Aug. 9,

2006).




                                                5
    Case: 1:18-cv-04678 Document #: 100 Filed: 04/28/21 Page 6 of 6 PageID #:687




       24.     No party would be prejudiced by the Court allowing the amendment. In addition,

there has been no repeated failure to cure deficiencies and the amendment is not futile.

       25.     Although the “good cause” standard does not apply because there was no deadline

for amendments to pleadings, it is in any event the case that Cenlar has been diligent by bringing

this motion before Five Brothers is even at issue with Plaintiffs on all counts of the amended

complaint.

       26.     Justice requires that Cenlar be granted leave to file its cross-claim for express

indemnification against Five Brothers.

       WHEREFORE, defendant Cenlar, FSB respectfully requests the Court to grant it leave to

amend to file the attached cross-claim instanter and grant such other relief as the Court deems

appropriate.



                                                      Respectfully submitted,


                                                      /s/ Adam L. Saper
                                                      Adam L. Saper
                                                      HINSHAW & CULBERTSON LLP
                                                      151 N. Franklin Street, Suite 2500
                                                      Chicago, IL 60606
                                                      Telephone: 312-704-3000
                                                      Facsimile: 312-704-3001
                                                      asaper@hinshawlaw.com

                                                      Attorney for Lakeview Loan Servicing, LLC
                                                      and Cenlar FSB

                             CERTIFICATE OF SERVICE (ECF)

        I certify, that on April 28, 2021, a copy of the foregoing was filed electronically. Notice
of this filing was sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. Parties may access this filing through the Court’s system.

                                                                              /s/Adam L. Saper


                                                 6
